Citation Nr: 0701614	
Decision Date: 01/19/07    Archive Date: 01/25/07	

DOCKET NO.  00-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include hammertoes and pes 
planus. 

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include ulcer disease, 
gastritis, a hiatal hernia, and gastroesophageal reflux 
disease, claimed as secondary to scars as the residuals of a 
shell fragment wound to the right flank (abdomen). 

3.  Entitlement to service connection for essential 
hypertension, claimed as secondary to service-connected post-
traumatic stress disorder. 

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar as the residual of a shell fragment wound to the left 
arm. 

5.  Entitlement to an evaluation in excess of 10 percent for 
a scar as the residual of a shell fragment wound to the upper 
lip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999, March 2000, January 2002, and March 
2004 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In a rating decision of August 1980, the RO denied 
entitlement to service connection for a bilateral foot 
disorder, specifically, postoperative residuals of bilateral 
pes planus, with hallux valgus, and hammertoes.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the August 1980 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.




This case was previously before the Board in August 2003, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

The Board observes that, during the course of a Substantive 
Appeal in January 2004, the veteran indicated that he was 
withdrawing from consideration the issue of direct service 
connection for essential hypertension, and was limiting his 
appeal solely to the issue of service connection for 
hypertension on a secondary basis.  Accordingly, the Board 
will confine its review to the issue of service connection 
for essential hypertension as secondary to service-connected 
post-traumatic stress disorder.  

Finally, for reasons which will become apparent, all issues 
save that of service connection for essential hypertension 
are once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

The veteran's essential hypertension is in no way causally 
related to a service-connected disability or disabilities, 
including post-traumatic stress disorder.


CONCLUSION OF LAW

Essential hypertension ins not proximately due to, the result 
of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this case, in correspondence of December 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection for essential hypertension, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claim.  The 
veteran was also provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Moreover, he has been specifically 
informed of the cumulative evidence already provided to VA, 
or obtained by VA on his behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports, and testimony by the veteran at an RO hearing in 
September 2000, in addition to further testimony provided 
during the course of a hearing before the undersigned 
Veteran's Law Judge in September 2006.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claim for service connection for 
hypertension, any question as to the appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have had any effect on the case, or to have caused 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised at an RO 
hearing in September 2000 and at a subsequent hearing before 
the undersigned Veterans Law Judge in September 2006; service 
medical records; VA and private medical records; and VA and 
private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or 


obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
essential hypertension..  In that regard, service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  
Finally, service connection may be granted for disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of essential hypertension.  As of the time of the 
veteran's service separation examination in August 1968, his 
blood pressure was entirely within normal limits, and no 
pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of essential hypertension is 
revealed by a VA general medical examination dated in March 
1998, at which time the veteran described the onset of 
hypertension 10 years earlier, placing the inception of that 
disability at a point in time almost 20 years following his 
discharge from active military service.  While at present, 
service connection is in effect for post-traumatic stress 
disorder, evaluated as 30 percent disabling, there is no 
indication that the veteran's hypertension is in any way 
causally related to his psychiatric symptomatology.  Under 
the circumstances, and absent some nexus between the 
veteran's post-traumatic stress disorder and his current 
hypertension, service connection for hypertension must be 
denied.



ORDER

Service connection for essential hypertension, claimed as 
secondary to service-connected post-traumatic stress 
disorder, is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic gastrointestinal and foot 
disabilities, as well as increased evaluations for service-
connected scarring of the left arm and upper lip.  In 
pertinent part, it is argued that the veteran's current 
gastrointestinal symptomatology is in some way causally 
related to his service-connected shell fragment wound scars 
of the right flank.  The veteran further argues that his 
preexisting foot pathology underwent a permanent increase in 
severity during his period of active military service.  
Finally, it is contended that current manifestations of the 
veteran's service-connected scars of the left arm and upper 
lip are more severe than presently evaluated, and productive 
of a greater degree of impairment than is reflected by the 
respective 10 percent evaluations now assigned.  

Regarding the veteran's claimed gastrointestinal pathology, 
the Board notes that, during the course of a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2006, the veteran indicated that, in 1968, 
approximately two months following his discharge from 
service, he received treatment for various gastrointestinal 
complaints at Woods (Memorial VA) Hospital in Milwaukee, 
Wisconsin.  See Transcript, pp. 9-10.  Shortly thereafter, 
the veteran's accredited representative requested that such 
records be obtained prior to a final adjudication of the 
veteran's claim for service connection.  See Transcript, p. 
14.  Review of the veteran's claims folder fails to show that 
records of the aforementioned treatment have been obtained.  
Accordingly, such development will be undertaken prior to a 
final adjudication of the veteran's claim for service 
connection for a chronic gastrointestinal disability.  

Regarding the issues of increased evaluations for the 
veteran's service-connected scars of the left arm and upper 
lip, the Board observes that, at the time of a VA medical 
examination in April 1976, there was noted only a very small 
punctate scar just superior to the angle of the veteran's 
right mouth, with a small, firm object palpable beneath, and 
no evidence of swelling, redness, or tenderness.  Examination 
of the veteran's left arm showed a single, 1 1/2-inch scar on 
the medial aspect, with no redness, tenderness, or 
depression, and no evident loss of muscle substance.

On subsequent VA medical examination in January 2001, the 
scar on the veteran's left upper arm was described as 
approximately 3 centimeters by 1 centimeter in length, while 
the scar on his upper lip was approximately 1 centimeter by 
1/4-centimeter in length.  While the scar over the veteran's 
left upper arm was tender, his facial scar was described as 
"nontender."  Further examination revealed no evidence of 
adherence or ulcerations, or of any underlying tissue loss.  
The pertinent diagnoses were of a tender scar of the left 
upper arm, in conjunction with a slightly disfiguring facial 
scar.

In contrast, at the time of a subsequent VA medical 
examination in January 2006 (which examination was undertaken 
primarily for the purpose of evaluating the veteran's 
service-connected abdominal scar), the scar on the veteran's 
left medial arm was described as measuring 5 centimeters by 3 
centimeters, with accompanying tenderness and tissue loss of 
"more than 6 square inches."  Such findings are in marked 
contrast than those obtained on prior VA medical 
examinations.  While clinical findings regarding the 
veteran's service-connected scar of the upper lip are more in 
keeping with those previously noted, based on a review of the 
veteran's clams file, it does not appear that the RO has yet 
had the opportunity to review pertinent findings obtained at 
the time of the January 2006 examination.  Under the 
circumstances, further development of the evidence must be 
undertaken prior to a final adjudication of the veteran's 
claims.

Finally, as regards the issue of service connection for a 
bilateral foot disability, it would appear that the veteran 
has yet to be provided with VCAA-complying notice with 
respect to his claim.  More specifically, during the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously-denied claim, as 
well as the evidence and information necessary to establish 
his entitlement to the underlying claim for the benefits 
sought, i.e., service connection.  In that case, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denial.

The Board observes that, while at the time of the 
aforementioned correspondence in December 2003, the veteran 
was provided with a basic description of what constitutes 
"new and material" evidence, he has yet to be provided with 
notice which fully complies with the newly-specified criteria 
as noted in Kent, supra (i.e., the type of evidence which 
would be new and material based on the reasons for the prior 
denial).  Such notice must be provided to the veteran prior 
to a final adjudication of his current claim for service 
connection for a bilateral foot disorder.  Accordingly, in 
light of the aforementioned, the case is REMANDED to the RO 
for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen his previously-denied claim (for 
service connection for a bilateral foot 
disorder), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously-denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previously denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. No. 1 (2006).

2.  The RO should then attempt to obtain 
copies of any and all records of 
treatment of the veteran at the 
aforementioned Woods Memorial VA Medical 
Center around or about the period 
extending from the date of the veteran's 
discharge in August 1968 to December of 
that same year.  All attempts to procure 
such records should be documented in the 
file.  Should the RO fail to obtain such 
records, a notation to that effect should 
be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2006, the date of 
the most recent VA examination of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should once again be 
informed of any such problem.  

4.  The veteran should then be afforded 
additional VA dermatologic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected shell fragment wound 
scars of the left arm and upper lip.  The 
RO is advised that the veteran must be 
given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notification(s) 
must be associated with the claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the dermatologic 
examination, the examiner should 
specifically describe any noted scars in 
terms of their length and width (in 
inches and centimeters), and additionally 
specifically comment as to whether such 
scars are tender and/or painful on 
objective demonstration, or productive of 
any limitation of the body part affected.  

Following completion of the neurologic 
examination, the examiner should 
specifically comment as to whether the 
veteran's service-connected shell 
fragment wound scars of the left arm 
and/or upper lip result in complete or 
incomplete paralysis of any nerve.  
Should it be determined that the scars in 
question are, in fact, productive of 
incomplete paralysis, an additional 
opinion is requested as to whether such 
paralysis is mild, moderate, or severe.  

All of the above information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims folder and a separate copy of this 


REMAND must be made available to and 
reviewed by the examiners prior to the 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

5.  The RO should then review the 
veteran's claims for service connection 
for chronic gastrointestinal and foot 
disabilities, as well as his claim for 
increased evaluations for service-
connected shell fragment wound scars of 
the left arm and upper lip.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
November 2005.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


